DETAILED ACTION
Claims 1-11, 32 and 33 are under current consideration. 
Note that the double patenting rejection has been withdrawn in view of the claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
Claim Rejections - 35 USC § 112, para. 2-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
See step a of claim 1 for the following recitation: “wherein said marker comprises a non-coding ribonucleic acid (RNA)”. This step indicates that a gene encodes said marker. Thus, this may be interpreted as the gene which encodes a marker (e.g. GFP) and the GFP as a protein molecule further comprises non-coding RNA. 
See para. 195 of the specification which provides the following: “the marker is a gene encoding a heterologous non-coding RNA…”
For reasons of this action, the limitation will be interpreted as a heterologous a non-coding RNA used as a marker for detection.
Appropriate correction or further elucidation is required.
Claim Rejections - 35 USC § 103-New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Alcaine et al. (Analyst, 2015-previously cited), Talbert et al. (Bioengineered, 2016- previously cited), Greer et al. (Luminescence, 2002-see attached form 892), Franciskovich (US 2010/0267044- previously cited) and Arif et al. (Applied and Environmental Microbiology, 2014-see attached form 892).
The claims are directed to (in part): a method for simultaneously identifying a bacterial species and determining a susceptibility of the bacterial species; see claim 1 for method steps a-d. Note that steps a and d have been amended to indicate that “said marker comprises a non-coding ribonucleic acid (RNA)” (step a) and “analyzing the first and the second cultures to determine a level of the non-coding ribonucleic acid (RNA)”.
Alcaine describes a genetically engineered bacteriophage T7, which targets E. coli, to carry and overexpress the alkaline phosphatase gene, phoA, for bacterial detection using commercially available colorimetric and chemilumiscent methods; see abstract and instant claims 1(a)(i), 5-8 and 13, in part. The author also teaches using the phage-based probe for antibiotic resistance testing; see abstract. See Figure 1, p.7630 and Figure 3, p. 7632 for depicting the addition of T7phoA to a sample and if viable E. coli are present in the sample, phage infection, replication and alkaline phosphatase overexpression occurs wherein the alkaline phosphatase reporter can be detected using a variety of substrates, including Lumigen APS-5; see instant claim 1(b) and claims 2 and 14. Also see Figure 5, p. 7634 depicting the detection of antibiotic resistance following treatment with T7phoA; see claim 1(c). See p. 7633, col. 2 for providing the following recitations: “If a bacterial isolate were resistant to a given antibiotic it should grow in broth with and without antibiotic. If we add T7phoA, we should see phage infection, phage replication, and the production of our alkaline phosphatase reporter in both treatments. If the bacterial isolate were sensitive to a given antibiotic there will be bacterial death in the broth containing the antibiotic, resulting in no phage replication, and no alkaline phosphatase production. We should see therefore see a difference in alkaline phosphatase signal between the treatments.” The teachings meet the claim limitations of instant claims 3 and 4. The author describes using colorimetric and chemiluminescent methods to determine T7-mediated alkaline phosphatase activity; see p. 7630, col. 1, p. 7631, col. 2 and p. 7632, col. 2 and instant claim 17. See Figure 2, p. 7631 for depicting the DNA construct comprising phoA; note that construct comprises non-coding sequence, including a promoter and ribosome binding site.
Alcaine (2015) does not explicitly teach that the gene encoding a marker is heterologous to humans, the bacterial species and the transforming phage, wherein the marker compris (see instant claim 1(a)); wherein analyzing the cultures to determine a level or activity of the chemiluminescent label directly in the cultures (claim 1 (d)); the phages as set forth by claims 9 and 10; that the gene is of fungal, plant or insect origin (claim 11).
Talbert describes engineering bacteriophage for bacterial diagnostic platforms; see title. The author teaches that the combination of engineered phages and engineered enzymes could provide ultrasensitive detection systems for low-resource settings; see abstract. See p. 133, col. 2 for teaching that luciferase has been successfully incorporated into several phage strains as well as the successful incorporation of enzymes, including peroxidases, proteases and alkaline phosphatases as phage-mediated reporters; see instant claim 11. Also see p. 134, col. 1 which describes a mutated form of alkaline phosphatase enabling improved substrate conversion and signal production; see claim 1(a) providing that the limitation that the gene is heterologous to humans, the bacterial species and the transforming phage.  
Greer is cited for teaching imaging of light emission from the expression of luciferases in living cells in real time; see title and abstract and measuring the chemiluminescent label directly. Also see the abstract for teaching that the luciferase luc and ruc genes are from the firefly species; see claim 11. See p. 53, col. 2 for “Applications of Luciferase Imaging” describing the imaging of luciferase expression in individual cells and cell cultures. Also see Figure 1, p. 54 for the visualization of individual E. coli colonies transformed by lux genes.
Franciskovich is cited for teaching that both the lambda and M13 bacteriophages may be engineered to comprise a reporter gene; see para. 42 and instant claims 9 and 10. See para. 31 for teaching the use of an inducible promoter, PxylA, for at least one reporter gene. 
Arif is cited for describing primer modification for RT-HDA; see whole document. See p. 321, col. 1 for teaching that the use of isothermal virus detection methods is popular for providing a method for nucleic acid amplification without the need for sophisticated and expensive thermocyclers and can be performed via a heat block or water bath at two constant temperatures. The author describes preparing a primer set with a Tm of 68 degrees C required for RT-HDA and notes that the primers could eliminate the need to design and validate multiple primer sets for different assays.; see p. 321, col. 1. See “Primer modification for RT-HDA” in the methods section wherein the author describes adding sequence to the primers in order to increase their Tm; see p. 321, col. 2.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use other chemiluminescent labels in the method described by Alcaine, including using a gene encoding a marker that is heterologous to humans, the bacterial species and the transforming phage, such as a luciferase of insect origin. One would have been motivated to do so for the advantages of optimizing the signal strength by increasing the signal to noise ratio as well as visualizing the chemiluminescent label in living cells and in real time as taught by Greer. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use different engineered bacteriophages, such as lambda or M13, in the detection assay taught by Alcaine. One would have been motivated to do so for the advantage detecting different bacterial species in a sample.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare modified primers for the RT-HDA method wherein the primers specifically amplify a promoter sequence (a non-coding sequence, such as PxylA from B. subtilis) operably linked to a chemiluminescent marker. One would have been motivated to use this method for nucleic acid amplification because such method does not require sophisticated and expensive thermocyclers as taught by Arif. Separately, preparing modified primers customized for RT-HDA use (in view of Tm) may be used in different assays wherein the same promoter (such as PxylA from B. subtilis) is present in nucleic acids from different transforming phages and operably linked to genes encoding different markers in detecting different bacterial species. In addition to the chemiluminescent marker, the amplification of the promoter via RT-HDA would allow one of ordinary skill in the art to measure/determine if a transforming phage has successfully injected its genetic material in a target bacterial species via a different means. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, commonly used and successfully demonstrated. For example, the use of different enzymes as markers are known, including luciferase, use of a bacteriophage for bacterial detection is taught in the prior art, lambda and M13 are well-characterized bacteriophages, customizing primers for RT-HDA is known as well as the method, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot. Note that the Arif reference is now relied upon for meeting the new claim limitations.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648